Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
       An examiner’s amendment to the record appears below. Only those claims which are amended are shown below; all other allowed claims remain the same in the record. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
       Authorization for this examiner’s amendment was given in a telephone interview with Qinghong Xu (Reg. No. 52378), on January 7, 2022. 
 
Listing of Claims 

1. (Currently Amended) A power module, comprising:
a first conductor, wherein at least a portion of the first conductor is disposed at a first reference plane;
a second conductor, wherein at least a portion of the second conductor is disposed at a second reference plane, the second reference plane is parallel to the first reference plane, and a projection of the first conductor on the first reference plane and a projection of the second conductor on the first reference plane have a first overlap area;

a plurality of first switches, wherein a first end of each of the first switches is electrically coupled to the first conductor; [[and]]
a plurality of second switches, wherein a first end of each of the second switches is electrically coupled to a second end of at least one of the first switches through the third conductor, and a second end of each of the second switches is electrically coupled to the second conductor,
a first power terminal, electrically coupled to the first conductor, wherein the first power terminal is led out from a first side of the power module;
a second power terminal, electrically coupled to the second conductor, wherein the second power terminal is led out from a first side of the power module;
a third power terminal, electrically coupled to the third conductor, wherein the third power terminal is led out from a second side of the power module;
a plurality of control signal conductors, wherein each of the control signal conductors is electrically coupled to one of control ends of the plurality of first switches and the plurality of second switches, and the plurality of control signal conductors are disposed around the plurality of first switches and the plurality of second switches; and
a plurality of control signal terminals, wherein each of the control signal terminals is electrically coupled to corresponding one of the plurality of control signal conductors, and led out from the second side of the power module, and the plurality of control signal terminals are symmetrically distributed on both sides of the third power terminal;
wherein the first side and the second side of the power module are opposite to each other, and the first power terminal and the second power terminal are stacked on each other;
wherein a projection of a minimum envelope area of the plurality of first switches on the first reference plane and a projection of a minimum envelope area of the plurality of second switches on the first reference plane have a second overlap area, and the first overlap area and the second overlap area have an overlap region



3. (Canceled)

4. (Canceled) 

STATUS OF CLAIMS
 	Applicant’s amendment of claim 1 in “Claims - 10/26/2021” with the “Amendment/Req. Reconsideration-After Non-Final Reject - 10/26/2021” is acknowledged.
	Limitations of claims 3-4 are incorporated into claim 1 and claims 3-4 are canceled via examiner’s amendment.
 	This office action considers Claims 1-2, 5-10, 12-20 pending for prosecution.
REASON FOR ALLOWANCE
       Claims 1-2, 5-10, 12-20 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why 
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a plurality of control signal conductors, wherein each of the control signal conductors is electrically coupled to one of control ends of the plurality of first switches and the plurality of second switches, and the plurality of control signal conductors are disposed around the plurality of first switches and the plurality of second switches; and a plurality of control signal terminals, wherein each of the control signal terminals is electrically coupled to corresponding one of the plurality of control signal conductors, and led out from the second side of the power module, and the plurality of control signal terminals are symmetrically distributed on both sides of the third power terminal” – as recited in claim 1, in combination with the remaining limitations of the claim.
The most relevant prior art of references (US 20150243640 A1 to Horio) substantially discloses in Figures 11-13 and in paragraphs [0089][0093] the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 20150243640 A1 to Horio) is considered pertinent to applicant's disclosure. See form PTO-892. Horio discloses in Figures 11-13 and in paragraphs [0089][0093]:
a first conductor (4d; Fig. 13), wherein at least a portion of the first conductor is disposed at a first reference plane (2d); 
15d), wherein at least a portion of the second conductor is disposed at a second reference plane (14d), the second reference plane is parallel to the first reference plane (14d is parallel to 2d), and 
a projection of the first conductor on the first reference plane and a projection of the second conductor on the first reference plane have a first overlap area (projection of 15d and 4d have a first overlap area); 
a third conductor (6d), wherein at least a portion of the third conductor is disposed at a third reference plane (2e), and the third reference plane is parallel to the first reference plane and the second reference plane (2e is parallel to 14d and 2d); 
a plurality of first switches (IGBT 9d and FWD chip; [0089]; Note: Fig. 4 shows plurality of analogous switches (9))” – therefore switches are plural), wherein a first end of each of the first switches is electrically coupled to the first conductor; and 
a plurality of second switches (IGBT 11d; [0093]; Note: Fig. 4 shows a plurality of analogous switches (11)), wherein a first end of each of the second switches is electrically coupled to a second end of at least one of the first switches through the third conductor (first end of 11d and FWD are coupled to second end of first switches through 6d), and a second end of each of the second switches is electrically coupled to the second conductor (second end of each of the switches is coupled to the second conductor 15d, [0091]), 
wherein a projection of a minimum envelope area of the plurality of first switches on the first reference plane and a projection of a minimum envelope area of the plurality of second switches on the first reference plane have a second overlap area (minimum envelope area of the plurality of first and second switches have second overlap as shown in Fig. 13), and the first overlap area and the second overlap area have an overlap region (first and second overlap areas have overlap region);
wherein the first switches (9d) and the second switches (11d) that are located on at least one of a first side and a second side of the first overlap area are interlacedly disposed, and the first side and the second side of the first overlap area are oppositely disposed (shown in Fig. 3. Note: [00103] of the applicant’s specification defines “interlacedly” as being “adjacent”. Therefore, the positions of 9d and 11d meet the claim limitation since they are placed adjacent to each other).
a first power terminal (P-terminal 21d), electrically coupled to the first conductor (4d), wherein the first power terminal is led out from a first side of the power module; a second power terminal (N-terminal 22d), electrically coupled to the second conductor, wherein the second power terminal is led out from a first side of the power module: and a third power terminal (U-terminal 23d), electrically coupled to the third conductor (6d), wherein the third power terminal is led out from a second side of the power module, wherein the first side and the second side of the power module are opposite to each other. and the first power terminal and the second power terminal are stacked on each other (see Fig. 11-12).
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 1 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claim 1 is deemed patentable over the prior art.
Claims (2, 5-10, 12-20) are allowed as those inherit the allowable subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898